Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The Amendment filed 30 November 2021 overcomes the rejections under 35 USC 112(b).  The closest prior art of record is Matsuzawa et al. (The FEBS Journal, 283: 2340-2353, published 19 April 2016).
Matsuzawa et al. describe mutants derived from the Td2F2 beta-glucosidase.  The Td2F2 beta-glucosidase has an amino acid sequence identical with SEQ ID NO: 14 of the present application.  Mutants were generated by either random mutagenesis or site-directed mutagenesis, with the polynucleotides encoding the mutants being incorporated into Escherichia coli, cultivation of the host E. coli, and recovery of the expressed mutants.  The mutants produced include replacement of the Asp324 and Arg325 residues of Td2F2 beta-glucosidase with DGR residues, FGW residues, or MGW residues.  Additional mutants were generated by altering the Asn residue at position 223 of wild-type Td2F2 beta-glucosidase with any other amino acid.  The Asn223 mutants were shown to have transglycosylation activity using glucose as acceptor substrate and donor substrate.
None of the prior art of record teaches or suggests modifying beta-glucosidase mutants of Matsuzawa et al. such that they would have at least one substitution or substitution set at one or more positions 15, 16, 16/84, 17, 19, 21, 35, 45, 55, 76, 79, 121, 164, 168, 168/256, 170, 179, 215/413, 221, 221/311, 225, 247, 313, 351, 356, 402, 404, 405, 409, 411, 412, 413, and 414, wherein said positions are numbered with reference to SEQ ID NO: 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
	Claims 2-8 and 31-34 have been cancelled.  Claims 1, 9-30 and 35-43 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C EKSTROM whose telephone number is (313)446-4882. The examiner can normally be reached M-F 8am-6pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 571-272-0956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/RICHARD C EKSTROM/Primary Examiner, Art Unit 1652